DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  Claim 1 recites “adaptive references maps” and “adaptive reference maps”.  The terminology should be consistent.  The Examiner suggests changing “references” to –reference--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “adaptive reference maps include storing vehicle deceleration data and brake system fluid volume”.  Dependent claims 2 and 4 introduce “an adaptive reference map of vehicle deceleration” and “an adaptive reference map of brake system 
Claims 1, 2 and 4 each introduce “a histogram”.  It is unclear how many histograms are required.
Claim 2 recites the limitation "the boost pressure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “wherein the current vehicle deceleration data is learned to the reference map of vehicle deceleration when the boost pressure is within the range of one of the points”.  Claim 4 recites “wherein the current brake system fluid volume is learned to the reference map of vehicle deceleration when the boost pressure is within the range of one of the points”.  It is unclear what the claimed range encompasses and which feature “the points” refers to.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 6,318,817) in view of Sarjakoski et al (User Interfaces and Adaptive Maps) and further in view of CQE Academy (Histograms - Reading & Interpreting Data).
As per claim 1, Martin et al discloses a method of detecting brake fade (Col. 4, lines 18-24) for a vehicle brake system having wheel brakes susceptible to brake fade, the method comprising: 
(a) providing a brake system (Fig. 1) including wheel brakes (103a, 103b, 103c, 103d); and 
(b) determining the presence of brake fade within the vehicle system utilizing stored data (Col. 15, lines 37-41; Col. 18, lines 15-17), and wherein the stored data includes storing vehicle deceleration data (700; Col. 16, lines 41-42) and brake system fluid volume at different pressure points (Col. 16, lines 50-62), but does not disclose using adaptive reference maps or storing the data in a histogram.
Sarjakoski et al discloses storing data in adaptive reference maps (Page 1) and CQE Academy discloses storing data in a histogram (Pages 1-3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stored data of Martin et al by storing the data in adaptive reference maps as taught by Sarjakoski et al in order to provide improved user control (Sarjakoski et al: Page 2).  
	CQE Academy discloses storing data in a histogram (Pages 1-3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptive reference maps of Martin et al and 
As per claim 2, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 1, wherein step (b) includes establishing an adaptive reference map of vehicle deceleration at different pressure points utilizing a histogram by seeking pre-defined pressure points during a braking event (Fig. 10; Col. 15, lines 38-52), and wherein the current vehicle deceleration data is learned to the reference map of vehicle deceleration when the boost pressure is within the range of one of the points (Col. 14, lines 27-36; Col. 16, lines 41-47).  Martin et al does not disclose providing a searching algorithm.  Sarjakoski et al further discloses searching for data (Page 6).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptive reference maps of Sarjakoski et al by automating the search function with a search algorithm in order to expedite data processing (See MPEP 2144.04 (III)).
As per claim 3, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 2.  Martin et al discloses further determining a vehicle deceleration factor (Fig. 10; Col. 15, lines 12-17) by measuring the decrease in deceleration during a braking event, and calculating a change factor in percentage form (Col. 15, lines 12-17). 
As per claim 4, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 3.  Martin et al further discloses wherein step (b) includes establishing an adaptive reference map of brake system fluid volume at different pressure points utilizing a histogram by providing a searching algorithm seeking pre-defined pressure points during a braking event (Fig. 12; Col. 16, lines 50-62), and wherein the current 
As per claim 5, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 4.  Martin et al discloses further determining a PV factor (Col. 16, lines 50-62) by measuring the increase in fluid volume during a braking event (Col. 16, lines 50-62), and calculating a change factor in percentage form (Col. 15, lines 10-13; Col. 16, lines 50-62). 
As per claim 6, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 5.  Martin et al discloses further including determining an overall brake factor by: (a) weighting the vehicle deceleration factor in percentage form (Col. 15, lines 13-18); (b) weighting the PV factor in percentage form (Col. 15, lines 10-13; Col. 16, lines 50-62); and (c) adding the vehicle deceleration factor and the PV factor together (Fig. 10; Col. 15, lines 51-52). 
As per claim 7, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 6.  Martin et al discloses further including multiplying the vehicle deceleration factor and the PV factor by a weighing constant (Col. 15, lines 10-17). 
7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 6,318,817), Sarjakoski et al (User Interfaces and Adaptive Maps), CQE Academy (Histograms - Reading & Interpreting Data) and further in view of Ohnishi et al (US 2014/0026557).
As per claim 8, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 1, but do not disclose an electric brake booster.
.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake fade detectors
	Rifici (US 2018/0141533).
Yamasoe et al (US 2015/0151729).
Frashure et al (US 8,731,795).
Cline (US 3,899,916).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657